Title: To John Adams from C. W. F. Dumas, 25 June 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur
Lahaie 25 Juin 1781

Je me proposois d’avoir l’honneur de vous écrire demain. Mais S. E. M. l’Ambassadeur de France, m’ayant fait chercher dans ce moment, pour me dire de vous ecrire, que comme vous aviez demandé à Mr. De Berenger, Chargé des Affaires de France, les raisons pour lesquelles on souhaitoit votre présence et un entretien avec vous en France, il savoit ces raisons, et que si vous voulez vous donner la peine de venir ici à la Haie, il vous les communiquera.
On m’a dit et demandé les fraix d’Impression de votre Mémoire dans les 3 Langues. J’en vais dresser le montant, que ma premiere vous portera, et je vous demanderai la permission de pouvoir le tirer Sur vous pour Satisfaire ces gens.
J’ai l’honneur d’être avec grand respect Monsieur Votre très-humble & très-obéissant serviteur

Dumas


Tornez S. v. p.
P.S. Il se passe ici des choses très-interessantes touchant l’etat interne de cette Rep., dont vous avez sans doute oui parler. C’est une vrais crise, qui se décidera cette semaine, ou la prochaine. Je ne crois pas sûr de confier rien de plus au papier fut une affaire aussi délicate, ou d’ailleurs l’Amérique n’est point intéressée, si ce n’est par les suites que peut avoir sa décision. Nous pourrons en causer, si vous venez ici.

